IN THE COURT OF APPEALS OF IOWA

                                    No. 14-1165
                              Filed October 14, 2015


MARY MORRIS,
    Applicant-Appellee,

vs.

STATE OF IOWA,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Eliza J. Ovrom,

Judge.



      The State appeals from a district court ruling awarding Mary Morris

damages. AFFIRMED.




      Thomas J. Miller, Attorney General, William A. Hill, Special Litigation

Division, Assistant Attorney General, for appellant State.

      Ward A. Rouse of Rouse Law PC, West Des Moines, and Van M. Plumb,

Des Moines, for appellee.




      Heard by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                              2


VAITHESWARAN, Presiding Judge.

       Bobby Morris was serving a life sentence at the Iowa State Penitentiary

when he attempted to murder his wife Mary Morris during a prison visit. Mary

sued the State for negligently operating the visiting room. Following a bench

trial, the district court awarded her damages of $174,000.

       On appeal, the State argues “the trial court erred in determining [it]

negligently supervised the visiting room at the Iowa State Penitentiary.” The

State raises a three-pronged attack on the trial court decision: (1) it was entitled

to “discretionary function” immunity under Iowa Code section 669.14(1) (2009);

(2) the negligence claim was “barred by the public duty doctrine; and (3) “the

claim should [have been] denied as Mary did not anticipate or believe that she

would be assaulted prior to the visit.”

       (1) Discretionary Function Immunity

       The State is immune from tort liability for “[a]ny claim . . . based upon the

exercise or performance or the failure to exercise or perform a discretionary

function or duty on the part of a state agency or an employee of the state,

whether or not the discretion be abused.” Iowa Code § 669.14(1). Assuming

without deciding that the discretionary-function question was preserved for our

review,1 we are persuaded it is inapplicable.

       In Walker v. State, 801 N.W.2d 548, 554-55 (Iowa 2011), the Iowa

Supreme Court concluded the exception did not insulate the State from suit by an

inmate who was assaulted by another inmate.                    The court reasoned, “the


1
   In its ruling on the State’s judgment notwithstanding the verdict, the district court stated
it “did not reach the discretionary function issue.”
                                          3


decisions by prison staff in the supervision of the inmates did not involve the

evaluation of broad public policy factors.” Walker, 801 N.W.2d at 561. The

decisions made, the court said, “were ad hoc decisions” and there was “nothing

in the record to suggest that in performing their duties, the correctional staff could

have weighed competing ideals in order to determine how to supervise the

inmates.” Id. at 563.

       The same is true here. At the time of the assault, one of the officers was

providing inmates “dress out” clothing to wear during their visits and the other

was assigned to observe the video monitors from within an enclosed area

adjacent to the visiting room. These duties implicated no broad public policy

factors. See Doe v. Cedar Rapids Cmty. Sch. Dist., 652 N.W.2d 439, 445 (Iowa

2002) (“Only decisions grounded in economic, political, or social policy

considerations are exempt from liability.”).

       (2) Public Duty Doctrine

       The State claims “if a duty is owed to the public generally, there is no

liability to an individual member of that group.” See Kolbe v. State, 625 N.W.2d

721, 729 (Iowa 2001) (ruling State owed no duty to plaintiff bicyclist when it

issued a driver’s license to third party whose vehicle struck plaintiff). This is

known as the public duty doctrine.

       In Raas v. State, 729 N.W.2d 444, 449-50 (Iowa 2007), the court

recognized the public duty doctrine was still viable following the enactment of the

State Tort Claims Act.        However, the court declined to apply it under

circumstances virtually identical to this case. There, a visitor in the parking lot of

a prison facility was attacked by an escaped inmate. Raas, 729 N.W.2d at 448-
                                           4


49.   Citing precedent finding a special relationship between a State hospital

patient and the treating State physician, the court reaffirmed a State duty to

protect “reasonably foreseeable” victims from injury inflicted by escaped inmates.

Id. at 449-50.

       As in Raas, Mary was not a member of the public at large; she was a

prison visitor.   This status afforded her a special relationship with the State,

triggering a State duty to control the prisoner’s conduct. The duty owed to her

was arguably greater than the duty recognized in Raas because she was inside

the walls of the penitentiary in a designated visiting area.          The public duty

doctrine was in applicable.

       (3) Foreseeability

       The State asserts Mary Morris failed to foresee any danger from her visit

and, accordingly, prison officials could not have “anticipated such violence or

ha[ve] reason to suspect that an assault was likely to take place.” As the district

court stated, this argument “miss[es] the mark.”

       Our precedent does not require foreseeability by the victim but

foreseeability by the State. See Raas, 729 N.W.2d at 450 (“[T]he State’s duty to

protect victims from injury inflicted by escaped patients or prisoners extends only

to those persons who are reasonably foreseeable as victims.”).                     “The

assessment of the foreseeability of a risk is allocated . . . to the fact finder . . . .”

Thompson v. Kaczinski, 774 N.W.2d 829, 835 (Iowa 2009); see also Raas, 729

N.W.2d at 450 (finding sufficient facts alleged to withstand motion to dismiss).

       The district court as fact finder made detailed findings, as follows:
                                        5


      [T]he State, through the prison guards employed by the Department
      of Corrections, was negligent in supervising the visiting room at the
      ISP . . . . This is the State’s highest security institution, with the
      most high-risk offenders. Inmate Bobby Morris was allowed to
      stand and move about the visiting room for approximately three and
      a half minutes prior to the assault. This violates visitation
      policy. . . . Bobby Morris also crossed the yellow line into the
      restricted area near the visitors’ bathroom. He was in violation of
      the rules when he did this. The guards admitted he should not
      have done this. This behavior was unobserved by . . . the guard on
      duty at that time.
              Finally, a loud assault occurred in the visitors’ bathroom.
      This lasted five to seven minutes. There was screaming and
      banging. Neither guard heard this commotion. The surveillance
      videos show a number of people in the visiting room looking toward
      the restroom area in reaction to the screams. [A woman] got up
      and tried to get the attention of a guard. She knocked on the
      windows of the guard stations. No guard responded. [One officer]
      was doing dress-out in the dress-out room. [The other officer] was
      supposed to be observing the visiting room at this time. He could
      not explain why he did not observe these events—except that he
      must have been distracted. Even if he could not hear the screams
      from inside his “bubble,” he should have noticed the reaction of the
      inmates and visitors in the visiting room, and [the woman’s]
      attempts to get a guard’s attention. The length of time that no one
      was observing the visiting room—before the attack and during the
      attack—shows that the guard on duty failed to exercise ordinary
      care.

The State does not challenge the evidence underlying these fact findings. Under

our existing law, the findings support the court’s determination that the State

failed to exercise ordinary care.   We discern no error in the district court’s

conclusions. The judgment in favor of Mary Morris is affirmed.

      AFFIRMED.